Case: 12-60203       Document: 00512162935         Page: 1     Date Filed: 03/04/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           March 4, 2013
                                     No. 12-60203
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

VENILTON DA SILVA-MOREIRA; SIMONE DA SILVA-ALVEZ,

                                                  Petitioners

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A097 904 509
                                BIA No. A097 904 510


Before BENAVIDES, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Venilton Da Silva-Moreira and Simone Da Silva-Alvez (referred to
collectively as the Da Silvas), a married couple both of whom are natives and
citizens of Brazil, petition this court for review of an order from the Board of
Immigration Appeals (BIA) denying their joint motion to reopen their removal
proceedings and to reconsider its denial of their first motion for reconsideration.
The BIA denied their motion to reopen and to reconsider on the grounds that the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-60203     Document: 00512162935     Page: 2   Date Filed: 03/04/2013

                                  No. 12-60203

Da Silvas could not file a second motion for reconsideration and failed to show
any basis for reopening the proceedings.
      Before this court, the Da Silvas argue that they never received the hearing
notice, despite their due diligence, and that they should be permitted to pursue
any available forms of relief from removal. They also assert that their first
motion for reconsideration was improperly denied as untimely. We review the
denial of a motion to reopen or a motion to reconsider under a “highly deferential
abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303-04 (5th Cir.
2005).
      As held by the BIA, an alien may not file more than one motion for
reconsideration and may not seek reconsideration of the denial of a prior motion
for reconsideration. See 8 C.F.R. § 1003.2(b)(2). Moreover, the Da Silvas did not
present any new facts or evidence supporting their motion to reopen. See 8
C.F.R. § 1003.2(c)(1). The BIA therefore did not abuse its discretion by denying
their motion to reopen and to reconsider.
      Accordingly, their petitions for review are DENIED.




                                        2